Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 1 of 6 Page ID #:7046




                             EXHIBIT A
Federal Communications Com m ission, Decision, Applications of Arecib...           https://www.bloomberglaw.com/product/ tech/document/Xl 9LPMGN?cri ...
            Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 2 of 6 Page ID #:7047



                                                                                                                                            X
         TECH & TELECOM

         Admin Orders               *   Favorite




                           Federal Communications Commission, Decision. Applications of Arecibo Radio
                           Corporation (Assignor); Hato Abajo Development Corp. (Assignee); For Consent to
                           the Involuntary Assignment of Licenses for Stations WNIK(AM) and WNIK-FM,
                           Arecibo, Puerto Rico, FCC 85-462, 101 FCC 2d 545

                                                       Federal Comm unications Commission

                           Applications of Arecibo Radio Corporation (Assignor); Hato Abajo Developm ent Corp.
                           (Assignee); For Consent to the Involuntary Assignment of Licenses for Stations WNIK(AM)
                           and WNIK-FM, Arecibo, Puerto Rico

                           FCC 85-462

                           August 13, 1985

                           Applications of Arecibo Radio Corporation (Assignor); Hato Abajo Development Corp.
                           (Assignee); For Consent to the Involuntary Assignment of Licenses for Stations WNIK(AM)
                           and WNIK-FM, Arecibo, Puerto Rico

                           (August 13, 1985)



                                                                       FCC 85-462
                                                      File Nos. BAL-840403HS BALH-840403Hf
                                                               R eleased: August 13, 1985

                           Adopted: August 9, 1985



                                                     MEMORANDUM OPINION AND ORDER
                                                            By the Commission

                           1. The Commission has before it (i) the captioned applications for Commission consent to
                           the involuntary assignment of the licenses fo r WNIK(AM) and WNIK-FM, Arecibo, Puerto
                           Rico, from Arecibo Radio Corporation ("Arecibo") to Hato Abajo Development Corp.
                           ("Hato"); (ii) Arecibo's petition to return those applications; (iii) an informal obj ection to
                           those applications filed by an individual named Gustavo Albizu ("Albizu"); and (iv) various
                           related pleadings. Arecibo and Albizu contend that the applications are defective because
                           they were filed with neither the consent nor the signature of the licensee. Hato disputes
                           Arecibo's and Albizu's contention. 1

                           2. The assignor's portions of the subject applications are signed by the Marshall of the
                           Superior Court of Puerto Rico, Arecibo Division, rather than by an officer of Arecibo. The
                           chain of events leading to the Marshall's signing the applications began on April 29, 1980,
                           when the Commission granted applications (BTC-800124FZ and BTCH-800124GA) for
                           consent to the voluntary transfer of control of Arecibo from Manuel Cabrera, Jose Cabrera,
                           and Hector Reichard, Jr. to the A.E.C. Holding Company ("A.E.C"), a company owned by
                           Pablo Llerandi Alum and Carmen Phipps de Llerandi (collectively "the Llerandis"). The
                           t ransfers were consummated on June 10, 1980. As consideration for the transfers, A.E.C.
                           agreed to make a series of payments to the sellers. After a dispute arose regarding A.E.C's
                           compliance with its payment obligations, Arecibo's former owners sued Arecibo, A.E.C, and
                           the Llerandis in the Superior Court of Puerto Rico; 2 and on October 21, 1983, the court
                           entered a default j udgement in the plaintiffs' favor. Arecibo's subsequent motion to set



1 of 5                                                                                                                               3/ 1/2021, 12:16 AM
Federal Communications Commission, Decision, Applications of Arecib...           https://www.bloomberglaw.com/product/ tech/document/Xl9LPMGN?cri ...
            Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 3 of 6 Page ID #:7048
                          aside the Judgement was denied on May 9, 1984. A second civil action, 3 an eviction
                          proceeding brought in the Superior Court by Arecibo's landlord for nonpayment of rent,
                          also resulted in the entry of a default judgement against Arecibo. On May 19, 1984, the
                          court denied Arecibo's motion to set aside that default judgement.

                          3. WNIK(AM) and W NIK-FM are presently dark. While there appears to be some
                          disagreement between Hato and Arecibo as to why the stations remain dark, Arecibo
                          presently has no access to the stations' studios and transmitter site. In addition, the
                          October 21, 1983, decree in the contract case awarded the Cabrera group approximately
                          $450,000 in damages and directed that Arecibo's assets be sold at a public auction. After
                          the Cabrera group purchased those assets at the auction, the court found "[t]hat the value
                          of [WNIK(AM) and WN IK-FM]" without the licenses to operate them "is incomplete." 4
                          Therefore, the court in the exercise of its equity power directed the Uerandis

                          to appear at the office of [the] Court's Marshall, at 1O:OO a.m. of [sic] the 29th day of
                          March, 1984, so that they will subscribe the documents necessary so that the Honorable
                          Federal Communications Commission [may] consider a petition to transfer the licenses of
                          the radio stations WNIK (AM) and WNIK (FM) to plaintiffs in order to make the judgement
                          of this court and the remedy issued, effective. 5

                          While the court recognized that broadcast station licensing is "the exclusive province of the
                          Commission," 6 the March 19 Order declared that if the Lierandis failed to appear at the
                          Marshall's office at the designated time, the Marshall would subscribe the documents
                          "with the same effect as if [the Llerandis] had done ft by themselves." 7

                          4. To support its request for the dismissal of the WNIK(AM) and WNIK-FM assignment
                          applications, Arecibo argues that only its shareholders, acting through a duly authorized
                          corporate officer, are competent to execute binding assignment applications. Arecibo
                          points out, in effect, that the power to execute binding assignment applications is one
                          aspect of control of a licensee and that the Commission has never authorized the transfer
                          of control over or the assignment of the licenses for WNIK(AM) and WNIK-FM to the
                          Marshall. Therefore, Arecibo reasons, the Marshall's signatures on the assignment
                          applications are nullities. In addition, Arecibo claims that Radio Station WOW v. Johnson,
                          326 U.S. 120 (1945), and Kirk Merkley', Receiver. 94 FCC 2d 829 (1983) [hereinafter cited as
                          Merkley_JJ, recons. denied,. 56 RR 2d 413 (1984) [hereinafter cited as Merkley_JJJ, .a.p_p_eal
                          filed, No. 84-1344 (D.C. Cir., July 25, 1984), establish that the Commission has exclusive
                          authority over licensing matters and require the dismissal of the subject assignment
                          applications. Arecibo reads Merkley_ll as holding that a license may pass from an
                          incumbent licensee to another permanent licenses without the incumbent licensee's
                          consent only when the incumbent licensee is legally disabled from holding a broadcast
                          license. Arecibo contends that it has no legal disability and that the WNIK(AM) and WNIK-
                          FM assignment applications are. therefore, procedurally defective.

                          s. For the most part, Aliblzu's arguments echo those made by Arecibo. However, Alibizu
                          also points out that the Superior Court lacks j urisdiction to make the public interest
                          determinations the Commission makes in assignment proceedings and asks that the
                          Commission authorize Arecibo to remain dark until it is able to resume broadcast
                          operations. In the event Arecibo cannot resume broadcast operations, Alibizu requests
                          that the WNIK(AM) and WNIK-FM channels be made available to new applicants.

                          6. Hato maintains that the Marshall's signatures are not nullities because the Marshall
                          signed those applications in a representative capacity after being authorized to do so by a
                          court of competent Jurisdict ion. Hato characterizes the court order directing the Marshall
                          to sign the applications as a purely ministerial act to prevent the Llenandis from frustrating
                          a remedy found necessary under the circumstances. Hato states that fn ~
                          Broadcasting CQ[R.,, 36 FCC 2d 675 , 676 (1982), the Commission indicated that an
                          applfcatfon which had been rejected for want of the proposed transferor's signature could
                          be "refile[d] ... at such time [a state] court enters an order directing [the proposed
                          transferor] to cooperate in the application .... " According to Hato, the court order in this
                          case is the type of order contemplated in Peace; and, therefore, Hato contends, the
                          subject assignment application should be accepted for filing.

                          7. This case requires the reconciliation of the Commission's Jurisdiction over licensing
                          matters with a local court's j urisdiction over contractual disputes. In attempting to resolve
                          thfs matter, we are guided by the Supreme Court's decision fn Radio Station WOW v.
                          Johnson, SUP.@,. In that case, the Court ruled that the Supreme Court of Nebraska had




2 ofS                                                                                                                             3/ 1/2021, 12:16 AM
Federal Communications Commission, Decision, Applications of Arecib...            https://www.bloomberglaw.com/product/ tech/document/Xl9LPMGN?cri ...
            Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 4 of 6 Page ID #:7049
                          exceeded its jurisdiction in ordering a licensee which had obtained its license through
                          fraud "to do all things necessary" to secure the assignment of the license back to the
                          predecessor Iicensee. & at 130. However, the Court also observed that "if the States's ...
                          [laws] can be effectively--respected while at the same time reasonable opportunity is
                          afforded for the protection of that public interest which [leads] to the granting of a license,
                          the principal of fair accommodation between State and federal authority ... should be
                          observed." & at 132.

                          8. The Commission's attempts to reach a fair accommodation between its exclusive
                          authority over licensing matters and the authority of state and local courts have resulted
                          in procedures which acknowledge that breach of contract questions are matters for the
                          courts to decfde under state and local law. See Merkley I, sugra at 838; .!:iQ}1 C. Murghy'., 5
                          FCC 2d 882 , 884 (1966). Because the Commission does not possess the resources,
                          expertise, or jurisdiction to adjudicate such questions fully, we normally defer to Judicial
                          determinations regarding the interpretation and enforcement of contracts for the sale of
                          broadcast stations. See Merkley.J,. sugra at 838. By this approach, we have preserved the
                          Commission's exclusive authority to make public interest determinations on licensing
                          matters while recognizing the role of state and local courts in adjudicating private
                          contractual disputes. See id. at 837-38.

                          9. The application of the above principles to this case makes it clear that the Marshall's
                          signatures are sufficient to make the WNIK(AM) and WNIK-FM assignment applications
                          acceptable for filing. The Superior Court clearly had jurisdiction to adjudicate the
                          contractual dispute between the Cabrera group and the Llerandis. In the exercise of that
                          jurisdiction, the court determined that Arecibo's assets should be sold at a public auction
                          and that the Commission should have an opportunity to consider whether Arecibo's
                          licenses should be assigned to the purchaser of those assets, Hato. The mechanism the
                          court chose to give the Commission that opportunlty--ordering the Llerandis to sign the
                          assignment applications--was a permissible one which, absent the Llerandis' defiance of
                          the court order, would have resu lted in the filing of applications meeting all Commission
                          requ irements. See Penrose Industries Corg., 15 RR 2d 1075 (1969); cf. Radio Station WOW
                          :LJohnson,. sugra at 132; Ninety-two Point Seven Broadcasting,Jnb 55 RR 2d 607 , 610-11
                          (1984) (civil court can requi re litigants to submit settlement agreement to Commission).
                          The Llerandis, however, refused to sign the applications; and the Marshall signed them at
                          the direction of the court.

                          10. We do not read the Supreme Court's decision in Radio Station WOW v. Johnson, sugra,
                          to say that a civil court could never take the kind of action the Superior Court took in the
                          case in order to bring a matter before the Commission. We understand the Supreme Court
                          to have held that, in taking steps to place a matter before the Commission, a court can
                          neither prohibit interested parties from making arguments to the Commission concerning
                          the merits of the matter nor infringe in any way the Commission's exclusive, jurisdiction
                          over licensing matters. See Radio Station WOW v. !ohnson,. sugra at 130-31. The Superior
                          Court's actions here have not interfered with Arecibo's right to assert before the
                          Commission any argument regarding the assignment applications, and the court
                          specifically left to the Commission the determination of all public interest issues which
                          might be raised by the applications. 8 In these circumstances, it is clear that the court did
                          not infringe federa l licensing responsibilities in any way. 9 Accordingly, we will waive
                          Section 73.3513 of the Rules 10 to the extent ft requires that a duly authorized corporate
                          officer sign assignment applications, and we will affirm the prior acceptance of the subject
                          assignment applications for fllfng. ~ Mjd-Ohjo Communjcatfons. 1~. 90 FCC 2d 114
                          (1982); Continental Telephone Corp., 41 FCC 2d 957 , 959 (1973). 71

                          11. The questfon remains whether we should grant those applfcations. Our responsibility
                          to reach a fair accommodation between federal and nonfederal interests compels us to
                          take Into account those aspects of the Superior Court's decrees which do not usurp the
                          Commission's exclusive authority over licensing matters. See generally Radio Station WOW
                          'Ljohnson,. sugra at 132. In the exercise of fts jurfsdiction, the court determined that the
                          Llerandis had breached their contract with the Cabrera group and that the Cabrera group
                          could be made whole only by the assignment of WNIK(AM)'s and WNIK-FM's licenses to
                          Hato. See March 19 Order, sugra at 1. The Commission has "recognize[d] that [a station's]
                          operating authorization must usually accompany [its] physical assets." MerkleyJ. su[:1ra at
                          837. There is no reason to depart from that principle in this case. 12 Hato has possession of
                          WNIK(AM)'s and WNIK-FM's physical assets as a consequence of the Superior Court's
                          exercise of its jurisdiction. Accordingly, Hato is in a position to resume operations and




3 ofS                                                                                                                              3/ 1/2021, 12:16 AM
Federal Communications Commission, Decision, Applications of Arecib...              https://www.bloomberglaw.com/product/ tech/document/Xl9LPMGN?cri ...
            Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 5 of 6 Page ID #:7050
                          provide service to the public if the licenses are assigned to it. After review o f the
                          assignment applications, we have found Hato ful ly qualified to become a Commission
                          licensee and that the grant of the assignment applications would serve the public interest,
                          convenience, and necessity. Therefore, we will grant those applications. Our grants will be
                          subject to and without prejudice to whatever action, if any, the Commission may deem
                          appropriate in the event the order of the Superior Court of Puerto is reversed or otherwise
                          modified on rehearing or appeal. 13

                          12. Accordingly, IT IS ORDERED, that the applications for Commission consent to the
                          assignment for WNIK(AM) and W NIK-FM from Arecibo Radio Corporation to Hato Abajo
                          Development Corporation ARE HEREBY GRANTED; and that the petition to return those
                          applications filed May 14, 1984 by Arecibo Radio Corporation and the informal objection to
                          those applications filed June 15, 1984 by Gustavo Albizu, ARE HEREBY DENIED.

                          FEDERAL COMMUN ICATIONS COMMISSION

                          William J. Tricarico

                          Secretary



                                                                      End Notes

                                    Because Arecibo has disavowed any claim to have its petition treated as a petition
                          to deny, Arecibo Reply at 2-3, we will treat its pleadings as an informal obj ection pursuant
                          to Section 73.3587 of the Commission's Rules, 47 C.F.R. Sec. 73.3587 . In view of this
                          t reatment, we need not reach Hate's arguments regarding the timeliness of Arecibo's
                          initial pleading, the sufficiency of that pleading as a petition to deny, and Arecibo's alleged
                          lack of standing to file a petition to deny.

                             2
                                  Bgueroa v. Alum,. Civil No. 82-3080A (filed June 23, 1982). Manuel Cabrera died on
                          November 2, 1982; and the members of his estate, Elina Figueroa, Enid Cabrera, Maelmar
                          Cabrera, and Mayra Cabrera, were substituted as plaintiffs in the civil action. These
                          substitute plaintiffs, Jose Cabrera, and Hector Reichard, Jr., collectively, own 100% of Hato.
                          This Opinion will refer to those stockowners as "the Cabrera group."

                             3    Jose Antonio Cabrera Quijano v. Arecibo Radio Corp., Civil No. 83-3033A.

                             4     Order in Eigueroa y. Alum. SJ.lllli!. at 1 (Superior Ct. P.R., Mar. 19, 1984) [hereinafter
                          cited as March 19 Order].

                             5    .!.Q,_ at 1-2.

                             6    .!.Q,_ at 1.

                                  .!.Q,_ at 2.

                             8
                                  See March 19 Order, sugra at 1-2.

                              9    The Court's actions are also consistent with Section 31 0(d) of the Communications
                          Act, as amended, 47 U.S.C. Sec. 310(d) . That section does not give Commission licensees
                          the right to keep courts from placing before the Commission questions which the courts,
                          in the exercise of their j urisdictions, have determined that the Commission should decide.
                          See Ninety-two Point Seven Broadcasting, Inc., sugra at 610-11. In addition, the act of
                          placing before the Commission the question whether certain licenses should be assigned
                          does not effectuate a transfer, assignment, or disposal of those licenses or of any right
                          under those licenses. Id. at 611.

                             10     47 C.F.R. Sec. 73.3513 .

                              11   Radio KDAN, Inc., 11 FCC 2d 934 , recons. denied,. 13 RR 2d 100 , aff'd on other
                          grounds sub nom.,. Hansen v. FCC, 413 F. 2d 374 (D.C. Cir. 1969), does not mandate a
                          different result. In that case, the former licensee and putative assignee had signed the
                          assignor's portion of the application pursuant to a mortgage provision which had
                          automatically and irrevocably appointed him the licensee's attorney in fact for purpose of
                          seeking reassignment of the license when the licensee defaulted on the mortgage. The
                          Commission deemed that mortgage provision void ab init io because it was more than a




4 ofS                                                                                                                                3/ 1/2021, 12:16 AM
Federal Communications Commission, Decision, Applications of Arecib...           https://www.bloomberglaw.com/product/ tech/document/Xl9LPMGN?cri ...
            Case 5:16-cv-00600-JGB-SP Document 393-1 Filed 03/01/21 Page 6 of 6 Page ID #:7051
                          device to keep the licensee from "'caus[ing] the assignment application to be defective by
                          refusing to sign the assignor's portion."' 13 RR 2d at 102, guoting Hansen Application for
                          Reconsideration. Indeed, the Commission indicated that mortgage provision in question
                          would have kept the licensee from asserting arguments before the Commission. l_Q__,_ at 103.
                          This case involves no reversionary provision or limitation on a party's ability to assert
                          arguments before the Commission; and the Superior Court's order directing the Marshall
                          to sign the assignment applications cannot, in any way, be viewed as automatically and
                          irrevocably appointing Hato as Arecibo's attorney In fact for purposes of the WNIK(AM)
                          and WNIK-FM assignment applications.

                             72
                                   In Merkley, the commission had before it competing claims to a license from the
                          incumbent licensee and the court-appointed representative of a creditor of a former
                          licensee. The Incumbent licensee was operating with equipment and property which had
                          been acquired in a transaction separate from the one which led to the court proceeding.
                          By court order, the equipment and property being used by the station could not be
                          attached by the court-appointed representative. In those unusual circumstances the
                          Commission determined that it was inappropriate to apply the general policy of having the
                          operating authorization accompany the physical assets, because the incumbent licensee
                          could continue to provide service to the public with Its own equipment and property. See
                          MerkleyJ,,~ra at 837. See also Merkley I!. suQra at 414, 416-17. In this case, it is
                          appropriate to apply that policy in order to provide for the resumption of service to the
                          public. To the extent ~y_u suggests that the licensee must be adjudged legally
                          disabled before the Commission will assign a license involuntarily, se..e. 56 RR 2d at 417, it
                          does not accurately characterize our policy in this area. Our policy is to accommodate
                          state and local court decrees adjudicating disputes over contract and property rights,
                          unless a publfc interest determination under the Communications Act, such as the
                          determination i n ~ . compels a different result.

                             13    While Arecibo has indicated that it will appeal the Superior Court's order, there
                          has been no judicial stay of that court's mandate. Absent such a stay, we decline to defer
                          action on the assignment applications. We note that under Puerto Rican law, there
                          appears to be no limitation of the time within which Arecibo must appeal the court order.




5 of5                                                                                                                             3/ 1/2021, 12:16 AM
